Exhibit 10.43

LOGO [g270624ex1043_pg001.jpg]

February 14, 2012

Mr. Larry D. Hornbeck

P.O. Box 590

Lovelady, TX 75851-0590

 

  Re: Consulting Agreement

Dear Larry:

The independent members of the Board of Directors of the Company have observed
and acknowledged the work you do and have done on behalf of the Company, and the
special value that you bring to the Company. These efforts on your part have
included your involvements with assessing potential targets for acquisitions,
traveling for Company projects and to attend industry meetings, etc., personally
helping to host numerous functions for customers and vendors at the lodge,
utilizing your industry expertise and contacts which are made available to and
utilized by the Company regularly, and responding to other matters for which the
Company calls on you for assistance from time to time.

In recognition of the work you do for the Company, the Company by this letter
wishes to formalize compensation to be paid by the Company to you in recognition
of the unique value that you bring. As consideration for the payments to be made
to you as outlined in this letter, at the request of the Board, or any Committee
of the Board or the Chief Executive Officer of the Company, you agree to make
yourself available to the Company, the Board or any such Committee from time to
time and such places as you may choose unless provided in connection with
attendance at any meeting otherwise scheduled by the Board, any Committee or the
Chief Executive Officer.

In exchange for this commitment, the Company agrees to pay to you $12,000.00 per
month as consulting fees effective January 1, 2012. Such fees shall be paid
semi-monthly. This Consulting Agreement automatically renews on the first day of
each calendar year if neither side provides notice of termination in writing
thirty days prior to the renewal date. Additionally, the Company shall reimburse
you promptly for expenses incurred in providing such services, subject to the
Company’s policies generally applicable with respect to the processing of
reimbursement requests, such as copies of receipts, etc. Reimbursement is also
authorized for travel expenses incurred by or on behalf of your spouse when
appropriate.

Should the Company require a significant time commitment in connection with any
special projects, the Company and you will agree on the compensation for such
services subject to ratification by the independent members of the Board or the
Compensation Committee of the Board.

 

 

 

103 Northpark Boulevard, Suite 300

Covington, Louisiana 70433

 

Phone: (985) 727-2000

Fax:     (985) 727-2006



--------------------------------------------------------------------------------

Mr. Larry D. Hornbeck

February 14, 2012

Page 2

 

You and the Company acknowledge and agree that you shall not have authority to
independently bind the Company to any agreement or other obligation.

The Company hereby confirms that coverage of that certain Indemnification
Agreement between you and the Company dated as of May 5, 2003, as amended by
that certain First Amendment dated as of February 17, 2004 and that certain
Second Amendment dated February 14, 2006, that certain Acknowledgement and
Agreement among you, the Company and Hornbeck Family Ranch LP dated October 23,
2006, and that certain Amended and Restated Indemnification Agreement between
you and the Company dated July 28, 2009 (an amendment and restatement of that
certain Indemnification Agreement dated July 18, 2002, as amended by that
certain First Amendment dated February 17, 2004), and as any of the same may be
subsequently amended, covers facts or circumstances included under this
Agreement.

To evidence your agreement with the foregoing, please execute in the space
provided below and return the original to the Company.

 

Very truly yours, HORNBECK OFFSHORE SERVICES, INC. By:  

/s/ Todd M. Hornbeck

  Todd M. Hornbeck, Chairman,   President and Chief Executive Officer

 

ACKNOWLEGED AND AGREED TO:

/s/ Larry D. Hornbeck

Larry D. Hornbeck